464 F.2d 1297
Charles W. TIDWELL, Petitioner-Appellant,v.Hayden J. DEES, Associate Warden, Louisiana StatePenitentiary, et al., Respondents-Appellees.
No. 72-1986.
United States Court of Appeals,
Fifth Circuit.
Aug. 14, 1972.

Charles W. Tidwell, pro se.
Stanford O. Bardwell, Jr., Asst. Atty. Gen., William J. Guste, Jr., Atty. Gen., Baton Rouge, La., for respondents-appellees.
Before BELL, DYER, and CLARK, Circuit Judges.
PER CURIAM:


1
In this pro se Civil Rights action Tidwell sought $150,000 damages in connection with his confinement at the Louisiana State Penitentiary.  The district court dismissed the action for failure to state a claim under 42 U.S.C. Sec. 1983, and an appeal was lodged with this Court.  After proper notification to the appellant of the provisions of Local Rule 9(c) (2)1, the Clerk has referred the case to the Court for a determination of whether the appeal should be further processed in view of the appellant's failure to file a brief in accordance with Rule 31, F.R.A.P. We believe it appropriate in this case to dismiss the appeal for want of prosecution under Local Rule 9(b).


2
Appeal dismissed.



1
 Rule 9(c) (2) provides that:
"In habeas corpus cases and cases filed pursuant to 28 U.S.C. Sec. 2255 and other prisoner matters, where appellant is not represented by counsel on appeal and there has been a failure to file a brief on behalf of appellant, such appeal shall not be dismissed but the Clerk shall refer the case to the Court for its direction as to the further processing of the appeal and for such other action as the Court may deem appropriate."